DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
The present application is responsive to the Application No.:16/677,785, filed on 11/08/2019.  This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dexter, US Patent Application No.: 20090299976.
Claim 23:
(See Abstract), performs the steps of: 
providing a human-in-the-loop interface for facilitating entity resolution and interactively building curated knowledge from unstructured and semi-structured data sources (“The graphical user interface includes one or more document links, each document link having one or more associated chunks identified within the corresponding document as satisfying one or more user-specified search keywords.” See Figure 12H, Item 1237 & Paragraphs 0209; 0230);
causing display of a document representation in a first window of the human-in- the-loop interface, the document representation containing a description of an entity (“A document view window 1237 is displayed next to the search results.” See Figure 12H, Item 1237 & Paragraph 0230);
identifying one or more search results (See Figure 12H, Item 1235 & Paragraph 0230) with a machine-based algorithm (See Paragraphs 0093-0094 & 0403), the one or more search results from one or more of the unstructured and semi-structured data sources containing a mention (See Figure 12H wherein the prior art teaching of “bohr-einstein debates is the same as the Applicant’s “mention”) with a predetermined likelihood of being associated with the description of the entity in the document representation displayed in the first window (“predefined threshold” See Figure 12H, Item 1237 & Paragraphs 0209; 0230); 
 (“FIG. 12H is a screenshot of the web browser window after a user click of the chunk link 1235.” See Figure 12H, Item 1235 & Paragraph 0230);
receiving a user selection associated with one of the one or more search results (“user selection of the first channel, the client computer displays, at least partially, the first set of search results” See Paragraph 0428);
in response to the user selection associated with the one of the one or more search results (See Paragraph 0428), facilitating an entity resolution by creating a link between the one of the one or more search results in the second window and the document representation in the first window, thereby providing a change to the document representation (See Paragraphs 0230; 0236-0237; 0310); 
and causing an updated search result based on the link between the one of the one or more search results and the document representation (See Paragraphs 0230; 0236-0237; 0310).
Claim 24:
Dexter discloses a wherein causing the updated search result includes presenting the updated search result for display by a computer (“update the first and second sets of search results” See Paragraph 0433).
Claim 25:
(See Paragraph 0433) in response to a user action to save the change (See Paragraph 0426).
Claim 26:
Dexter discloses a wherein causing the updated search result includes presenting the updated search result in response to a user action requesting the updated search result (“update the first and second sets of search results” See Paragraph 0433).
Claim 27:
Dexter discloses a wherein causing the updated search result includes presenting an indication of an availability of the updated search result (“update the first and second sets of search results” See Paragraph 0433) for display by a computer (See Figure 12H).
Claim 28:
Dexter discloses a code that performs the step of determining a type for the entity, the type having a predetermined schema that organizes a plurality of attributes for the type (“a document is generally referred to as a data entity” See Paragraph 0087).
Claim 29:
Dexter discloses a code that performs the step of providing an indication of the updated search result (“update the first and second sets of search results” See Paragraph 0433) for display by a computer (See Figure 12H).
Claim 30:
Dexter discloses a wherein the indication of the updated search result includes at least one of a presentation of the updated search result in the second window, and a (“update the first and second sets of search results” See Paragraph 0433).
Claim 31:
Dexter discloses a code that performs the step of receiving a user request to display the updated search result and responsively presenting the updated search result  (“update the first and second sets of search results” See Paragraph 0433) for display by a computer  (See Figure 12H).
Claim 32:
Dexter discloses a wherein each one of the search results is ranked according to a combination of a likelihood that the one of the search results is associated with the description of the entity in the document representation and a dissimilarity measurement quantifying a difference between the one of the search results and the description of the entity (“basic ranking score of the document is computed using a generic inverse frequency algorithm.” See Paragraphs 0094; 0097; 0250).
Claim 33:
Dexter discloses a ranking the one or more search results with a ranking function that varies according to a state of the description of the entity in the document representation (“basic ranking score of the document is computed using a generic inverse frequency algorithm.” See Paragraphs 0094; 0097; 0250).
Claim 34:
Dexter discloses a wherein the document representation includes one or more of a hyperlink, an explicit field, and plain text (“The graphical user interface includes one or more document links, each document link having one or more associated chunks identified within the corresponding document as satisfying one or more user-specified search keywords.” See Figure 12H, Item 1237 & Paragraphs 0209; 0230).
Claim 35:
Dexter discloses wherein the entity is selected from a group consisting of: a person, a corporation, an organization, and a chemical composition (“user selection of the first channel, the client computer displays, at least partially, the first set of search results” See Paragraph 0428).
Claim 36:
Dexter discloses wherein the user selection adds the one of the one or more search results to an accumulated context for the entity in the document representation (See Paragraph 0433).
Claim 37:
Dexter discloses a wherein the second window is responsive to a user selection of information from the first window (“A document view window 1237 is displayed next to the search results.” See Figure 12H, Item 1237 & Paragraph 0230) to update a search result in the second window (“FIG. 12H is a screenshot of the web browser window after a user click of the chunk link 1235.” See Figure 12H, Item 1235 & Paragraph 0230) according to an inferred indication of user interest in the information (“user's search interest” See Paragraph 0109).
Claim 38:
Claim 38 is rejected on the same basis as claim 23.
Claims 39-40:
Claims 39-40 are rejected on the same basis as claims 32 and 33.
Claim 41:
Claim 41 is rejected on the same basis as claim 23.
Claim 42:
Claim 42 is rejected on the same basis as claim 33.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stepinski (US 8577911) discloses systems, software, and computer-implemented methods can be used to present search results and search refinement suggestions identified in response to a search query using a search refinement wheel.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        April 30, 2021